On Motion for Rehearing.
On motion for rehearing, defendant (appellant) contends a written request to charge on the lesser offense of involuntary manslaughter by both defendant Martin and co-defendant Cranford was submitted during the jury charge conference. Defendant Martin further contends that counsel for defendant Martin and counsel for co-defendant Cranford, “combined their written requests to charge, eliminated some duplications, and stated to the trial judge ‘to take out the ones we saw were obvious duplications and submit one package on behalf of both of us.’ ”
Our review of the record and transcript fails to disclose that such written request on involuntary manslaughter on behalf of the defendant Martin was transmitted to this court as a part of the record by the trial court. Counsel for defendant Martin has submitted to this court, along with defendant Martin’s motion for rehearing, an unfiled (in the trial court) written request that, “I charge you that involuntary manslaughter is committed when one in the commission of an unlawful act kills a human being unintentionally, and when one *34in the commission of a lawful act without due caution and circumspection kills a human being unintentionally. Wright v. The State, 199 Ga. 576 (5) (34 SE2d 879) [1945].” We are unable to consider matters outside the record and transcript.
The trial court clerk (deputy) has submitted a certification to this court that the foregoing request to charge was not presented to the trial judge during the trial and cannot be certified to and transmitted to be included in the record on appeal. We cannot hold that any such written request to charge was made in the case sub judice.

Motion for rehearing denied.